Exhibit 10.17

INTERNATIONAL PAPER COMPANY

LONG-TERM INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

The International Paper Company Long-Term Incentive Compensation Plan (the
“Plan”), which was approved by shareholders on May 9, 1989, and amended on
May 10, 1994, provides in Section 15 that the Committee of the Board which
administers the Plan (the “Committee”) may authorize Awards of Restricted Shares
of common stock of International Paper Company (the “Company”) under the terms
of the Plan. The terms and provisions of the Plan are incorporated by reference
herein.

For services performed for the International Paper group of companies by
                     (the “Employee”) and pursuant to the provisions of the Plan
and by direction of the Committee of the Board of Directors which is authorized
to administer the Plan, it is hereby agreed between the Company and the Employee
as follows:

 

1. Share

The term “Share” or “Stock” as used in this Restricted Stock Award Agreement
shall mean a share of common stock of $1.00 par value of International Paper
Company, a company organized under the laws of the State of New York, U.S.A.

 

2. Compliance with Law and Regulations

It is the intention of the parties that this Restricted Stock Award Agreement,
and any securities issued pursuant to this Agreement, shall comply with all
provisions of federal and applicable state securities laws.

 

3. Award of Restricted Shares

 

  (a)

Subject to the provisions of the Plan and this Restricted Stock Award Agreement,
the Company hereby awards and authorizes the issuance to Employee of
[            ] Restricted Shares. Such Shares shall be issued with the
restriction that the Employee may not sell, transfer, pledge, or assign such
Shares until the Shares are earned and the restrictions are removed as described
below, and shall be subject to forfeiture and cancellation pursuant to the
provisions of the Plan and this Agreement. All dividends paid on Restricted
Shares shall be reinvested in additional Restricted Shares (which shall be
subject to being earned by the Employee on the same basis as the original
Shares). All Restricted Shares awarded under this Restricted Stock Award
Agreement, and purchased with reinvested dividends, will be uncertificated
shares with notations describing the applicable restrictions of the Plan and
this Agreement, and no stock certificates will be issued by the Company or its
designated custodian until the restrictions are removed and, then, only at the
request of the Employee. No award or share under



--------------------------------------------------------------------------------

 

this Plan, and no rights or interest herein, shall be assignable or transferable
by the Employee, except at death by will or by the laws of descent and
distribution.

 

  (b) The number of Shares determined by the Committee to have been earned by
Employee under the Plan and this Restricted Stock Award Agreement shall be
final, conclusive and binding upon all parties, including the Employee, the
Company, and its shareholders.

 

4. Method of Earning Restricted Share Awards and Removal of Restrictions

 

  (a) The restrictions on this Restricted Share Award will be removed, and the
award will vest, pursuant to the following schedule:

[                                         ]

 

  (i) Upon death of the Employee or the Employee’s becoming disabled as such
condition is determined in the sole discretion of the Committee, if earlier; or

 

  (ii) Upon a change of control of the Company (as defined in subsection
(b) below) if earlier; however,

 

  (iii) If Employee ceases to be an active employee of the Company prior to
[                    ] for any reason other than death or disability as
described above, all of the Restricted Shares under this Agreement shall be
canceled and forfeited unless the Committee determines otherwise pursuant to
Section 2 of the Plan.

 

  (b)

For purposes of this Agreement, the term “change of control of the Company”
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (“Exchange Act”); provided that
without limitation, such a change in control shall be deemed to have occurred if
(i) any “person” as such term is used in Sections 13(d) and 14(d) (2) of the
Exchange Act (other than employee benefit plans sponsored by the Company) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election, by the Company’s
shareholders of each new director was approved by a vote of at least two-thirds
of the directors still in office who were directors at the beginning of the
period, except that a change of control for purposes of this Agreement shall not
include a transaction that (i) is in response to the acquisition of 10% or more
of the Company’s stock or the announcement of a tender offer for 20% or more of
the



--------------------------------------------------------------------------------

 

Company’s Stock (other than by employee benefit plans sponsored by the Company);
or (ii) is approved by the Board in accordance with the standards set forth in
Section 717 of the New York Business Corporation Law or any successor provision.

 

5. Designation of Beneficiary

The Employee may file with the Committee a designation of a beneficiary or
beneficiaries on a form approved by the Committee, which designation may be
changed or revoked by the Employee’s sole action, provided that the change or
revocation is filed with the Committee on a form approved by it. In case of the
death of the Employee, before termination of employment or after disability, any
portion of the Employee’s award to which the Employee’s designated beneficiary
or estate is entitled under the Plan and this Restricted Stock Award Agreement,
shall be paid to the beneficiary or beneficiaries so designated or, if no
beneficiary has been designated or survives the Employee, shall be delivered as
directed by the executor or administrator of the Employee’s estate.

 

6. Other Terms and Conditions

 

  (a) Employee (or his or her estate or beneficiary) shall promptly provide all
information related to this Restricted Stock Award Agreement which is requested
by the Company for its tax returns.

 

  (b) Employee acknowledges receipt of a copy of the Plan, and represents that
Employee is familiar with the terms and provisions of the Plan, and hereby
accepts the Restricted Shares awarded under this Restricted Stock Award
Agreement subject to all the terms and provisions of the Plan and this
Agreement. Employee hereby agrees to accept as binding, conclusive and final all
decisions which are made by the Committee with respect to interpretations of the
terms of the Plan or this Agreement and with respect to any questions or
disputes arising under the Plan or this Agreement.

 

  (c) All of the terms and conditions of the Plan and this Restricted Stock
Award Agreement shall be binding upon any surviving spouse, beneficiary,
executor, administrator, heirs, successors or assigns of Employee.

 

  (d) Participation in the Plan, and execution of this Restricted Stock Award
Agreement, shall not give the Employee any right to a subsequent award, nor any
right to continued employment by the Company or its subsidiaries for any period,
nor shall the granting of an award or execution of this Agreement give the
Company or its subsidiaries any right to continued services of the Employee for
any period.



--------------------------------------------------------------------------------

7. Confidentiality and Non-Competition Agreement

Attached to this Award Agreement and incorporated herein by this reference is a
copy of the Confidentiality and Non-Competition Agreement entered into between
the Company and the Executive. In the event either (1) the Executive has not yet
signed a Confidentiality and Non-Competition Agreement, or (2) the form of the
Confidentiality and Non-Competition Agreement has been updated since the date of
the most recent Confidentiality and Non-Competition Agreement signed by the
Executive, then a blank form has been attached to be signed by the Executive and
the Company and incorporated into this Award Agreement.

 

8. Applicable Law and Choice of Forum

This Restricted Stock Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to its rules
of conflict of laws). The parties expressly agree that any appropriate state or
federal district court located in the County of Westchester, State of New York
shall have exclusive jurisdiction over any and all cases or controversies
arising under or in connection with the Restricted Stock Award or this Agreement
and shall be a proper forum in which to adjudicate such case or controversy. The
parties hereby waive any and all defenses to lack of personal jurisdiction with
respect to such agreed upon forum.

IN WITNESS WHERE OF, the parties hereby execute this Restricted Stock Award
Agreement, effective as of [                    ].

 

INTERNATIONAL PAPER COMPANY By:     

Title: Senior Vice President-Human Resources

Name of Executive: [                    ]

Signature of Executive:                                                  

Social Security Number:[                    ]